Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 10, 2015

The Court of Appeals hereby passes the following order:

A15A2055. MICHAEL A. WILLIAMS v. THE STATE.

      Michael A. Williams was convicted of armed robbery and other crimes. We
affirmed his convictions on appeal in an unpublished opinion. Williams v. State, Case
No. A10A2348, decided January 23, 2002. Williams later filed an extraordinary
motion for new trial based on alleged newly discovered evidence.1 By order entered
November 26, 2014, the trial court denied the motion. Williams subsequently filed
two motions for reconsideration, both of which the court denied.2 On May 18, 2015,
Williams filed a notice of appeal to this Court. We lack jurisdiction for two reasons.
      First, an order denying an extraordinary motion for new trial must be appealed
by application for discretionary appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997). Williams’s failure to follow the
discretionary appeal procedure deprives us of jurisdiction to consider this direct
appeal.
      Second, even if Williams had a right of direct appeal here, this appeal is
untimely. A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). A trial court’s denial of a motion for reconsideration is

      1
       Although styled as an “Extraordinary Motion to Enter Viable Evidence on
Newly Discovered Evidence,” in actuality the motion was an extraordinary motion
for new trial, and both the trial court and Williams treated it as such.
      2
       These motions were styled, respectively, as “Motion for Reconsideration for
Extraordinary New Trial” and “Motion for Justification to Specify Denial of Motion
for Reconsideration for Extraordinary Motion for a New Trial.”
not subject to direct appeal, and the filing of such a motion does not extend the time
for appealing the underlying judgment – here, the denial of the extraordinary motion
for new trial. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000).
Williams’s notice of appeal, filed nearly six months after entry of that underlying
judgment, was not timely.
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            07/10/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.